JOHNSON, Circuit Judge,
concurring specially:
I concur with the panel’s opinion in this case. I write separately to urge that, while we are clearly bound by Smith v. Ithaca Corp., 612 F.2d 215 (5th Cir.1980), to hold that the evaluative conclusions contained in Lieutenant Commander Morgan’s report are not admissible under Fed.R.Evid. 803(8)(c), our interpretation of this rule is ripe for reconsideration.
Smith is an anomaly among the circuits. The majority view favors broad admissibility under Rule 803(8)(e)’s “factual findings” standard. See, e.g., Ellis v. International Playtex, Inc., 745 F.2d 292, 300-301 (4th Cir.1984) (“[I]t is well established that the phrase should be interpreted broadly”). Weinstein’s evidence treatise advocates such a reading, Weinstein on Evidence § 803(8)[03] (1985) (“[i]f the report states a conclusion that would be helpful — and is reliable — it should be admitted”), and the Advisory Committee’s Note may be read as consonant with this interpretation, id.
Broad admissibility releases trial judges from the duty to draw sometimes arbitrary lines between fact and opinion, and focuses the court’s inquiry instead on the trustworthiness and relevance of the reports in question. This case presents an appropriate opportunity for reconsideration of this critical evidentiary issue by the full Court.